DETAILED ACTION
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 21-24, in the reply filed on April 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Claim Objections
Claims 1, 4, 5, 8-10 and 23 objected to because of the following informalities:



Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…the method of stripping" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The only previous recitation of “method” is in the preamethod 

Cl 24 high-dense relative	









3. (Previonsly Presented) The manufacturing method of the display panel according to claim 2, wherein the color filter layer comprises a first color filter, a second color filter and a third color filter: and the colorfilter-to-be-stripped comprises one or two of the first color filter, the second color filter and the third color filter, and the method of stripping the colorfilter-to-be-stripped by the selected stripping liquid comprises: letting the colorfilter-to-be-stripped react with the selected stripping liquid, and stripping the colorfilter-to-be-stripped by the 2, selected stripping liquid, and forming a protective layer on the surface of the color filters except the colorfilter-to-be-stripped.

4. (Previously Presented) The manufacturing method of the display panel according to claim 3, wherein a first addition added to the first color filter, a second addition added to the second color filter and a third addition added to the third color filter; and the method of forming a protective layer on the surface of the color filters except the colorfilter-to-be-stripped comprises: reacting one or two of the first addition, the second addition and the third addition react with the selected stripping liquid, and forming a protective layer on the surface of the color filters except the colorfilter-to-be-stripped.

5. (Previously Presented) The manufacturing method of the display panel according to claim 4, wherein the selected stripping liquid comprises the compositions: an alkali compound, an alcohol compound, water and a specific additive, and the specific additive comprises: one or two of a first additive reacting with the first addition to form a protective layer, a second additive reacting with the second addition to form a protective layer, a third additive reacting the third addition to fonn a protective layer corresponding to the colorfilter-to-be-stripped.

6. (Previously Presented) The manufacturing method of the display panel according to claim 2 wherein after the step of stripping the 4 colorfilter-to-be-stripped by the selected stripping liquid, the method fuirther comprises the step: reforming a corresponding color filter on the substrate at the colorfilter-to-be-stripped.

7. (Previously Presented) The manufacturing method of the display panel according to claim 2, wherein the color filter layer comprises a first color filter, a second color filter, a third color filter and a fourth color filter, and the colorfilter-to-be-stripped comprises: one, two or three of the first color filter, the second color filter, the third color filter and the fourth color filter; and the method of stripping the colorfilter-to-be-stripped by using selected stripping liquid comprises: letting the colorfilter-to-be-stripped react with the selected stripping liquid, forming a protective layer on the surface of the color filters except the colorfilter-to-be-stripped.

S. (Previously Presented) The manufacturingi method of the display panel according to claim 7, wherein a first addition added to the first color filter, a second addition added to the second color filter, and a third addition added to the third color filter; and the method of forning a protective layer on the surface of the color filters except the colorfilter-to-be-stripped comprises: making one, two or three of the first addition, the second addition, the third addition and the fourth addition react with the selected stripping liquid, and forming a protective layer on the surface of the color filters except the colorfilter-to-be-stripped.

9. (Original) The manufacturing method of the display panel according to claim 8.

wherein the selected stripping liquid comprises the compositions: an alkali compound, an alcohol compound, water and a specific additive, and the specific additive comprises one, two or three of a first additive reacting with the first addition to form a protective layer, a second additive reacting with the second addition to forn a protective layer, a third additive reacting the third addition to form a protective layer and a fourth additive reacting with the fourth addition to forn a protective layer corresponding to the colorfilter-to-be-stripped.

10. (Previously Presented) The manufacturing method of the display panel according to claim 1, wherein the color filter layer comprises a first color filter, a second 



22. (Previously Presented) The manufacturing method of the display panel according to claim 2, wherein the first color filter is a red color filter, the second color filter is a green color filter, the third color filter is a blue color filter, and the fourth color filter is a white color filter.

23. (Previously Presented) The manufacturing method of the display panel according to claim 5, wherein the first addition, the second addition and the third addition use an alkali metal salt or an alkaline-earth metal salt of pernanganic acid, tungstic acid or molybdic acid, and multiple oxalic acid salts of nmolybdate anunonium or vanadium. niobium or tantalum as necessary component.

24. (Previously Presented) The manufacturing method of the display panel s according to claim 23, wherein the first additive, the second additive and the third additive use corresponding acidic compounds to react with the first addition, the second addition or the third addition to form high-dense oxide, thereby forming a protective layer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For mor